Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Allowable Subject Matter

7. 	Claims 8 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Nokia UL PC does disclose equations P(i) for determining the minimum transmission power between the maximum transmission power and the configurable transmission power taking into account pathloss and interference for specific deployment, but Nokia UL PC does not provide an equation the reads on the specifics of the limitations set forth in the instant application. Moreover it does not seem obvious to merely manipulate the equation to read on the claims unless the applicant’s disclosure is the source of such a teaching (i.e. improper hindsight reasoning required to arrive at obviousness).







Claim Rejection- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 & 21-26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (NPL: UL power control for MIMO….) and further in view of Ryoo et al (Pub No. 2018/0324715). 
Regarding Claim 1, Nokia UL PC teaches a method for transmitting an uplink signal using multiple beams by a wireless transmit/receive unit WTRU (Fig. 2 supported by para. 4 of section 2, i.e. transmit beamforming at the UE), the method comprising:
determining at least one of a plurality of common parameters which are common to the multiple beams (para. 3 of section 3, f.e. f(i)); estimating path loss for each beam of the multiple beams (para. 1-2 of section 2, i.e. beam-specific pathloss measurement...pathloss measurement result linked with one specific beam pair); determining a fractional power compensation factor for each beam independently (para. 3-4 of section 2, i.e. Beam specific power control parameters a(j)); and transmitting at least one codeword using at least one of the multiple beams, each of the at least one of multiple beams having a transmission power (Fig. 2 supported by proposal 2 and proposal 6, i.e. where UE1 transmits Tx beam 1, and where the beams used for PUSCH transmission [see claim 3], e.g., beam 1),
and wherein each transmission power is calculated based on the plurality of common parameters, the path loss, the fractional power compensation factor, and the configurable maximum transmit power level (see equation of section 3: The power based on the plurality of common parameters, the path loss, fractional power compensation factor, and the configurable maximum transmit power).
Nokia does not explicitly discloses that the system is using plurality of uplink beams and determine configurable power level for the multiple uplink beams.
In a similar field of endeavor, Ryoo discloses transmitting an uplink signal using multiple uplink beams (Para. 112 & 119: Plurality of uplink reception beams) and determine configurable power level for the multiple uplink beams (Para. 35: power level for the plurality uplink beam pairs & Para. 68: Power level of the UL channel).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the UL power control system of Ryoo’s disclosure with the MIMO power control system, as taught by Nokia. Doing so would have resulted in effectively controlling the power in a wireless system based on the power loss to achieve minimum interference and maximum signal quality in the system. 
Regarding Claim 2 & 23, Nokia UL PC further teaches wherein the plurality of common parameters comprise a target receive power, a modulation and coding scheme (MCS) specific offset, or a transmit power control (TPC) command (para. 2 section 2 and para. 1 section 3, i.e. f(i): power control).
Regarding Claim 3 & 24, Nokia UL PC further teaches wherein the at least one codeword is a physical uplink shared channel (PUSCH) (section 2, i.e. NR PUSCH power control enhancement)
Regarding Claim 4 & 25, Nokia UL PC further teaches wherein the at least one codeword is transmitted to multiple Tx/Rx points (TRPs) (proposal 2, i.e. TRP-UE beam pairs).
Regarding Claim 5 & 26, Nokia UL PC teaches all the limitations of the method of claim 1. Nokia UL PC further teaches wherein the at least one additional factor is one of deployment, WTRU mobility, or interference level (proposal 2 eq. P(i), i.e. deployment and para. 3-4 of section 2, i.e. where the optimal set of parameters of Po{j) and a(j) will be different...interference to neighboring cell will be small and the power control parameters can be set to make the UE transmission power be large...interference to neighboring cell will be larger and the power control parameters can be set to make the UE transmission power be smaller; that is, the additional factor being at least interference).
Regarding Claim 22, Nokia UL PC teaches a wireless transmit/receive unit (WTRU) configured to transmit using multiple uplink beams (Fig. 2 supported by para. 4 of section 2, i.e. transmit beamforming at the UE), the WTRU comprising: a receiver; a transmitter; a processor (Fig. 3: Fig. 3: Mobile phone and the base station having Tx/Rx and a processor), wherein the processor is configured to: (Fig. 2 supported by para. 4 of section 2, i.e. transmit beamforming at the UE), the method comprising: determining at least one of a plurality of common parameters which are common to the multiple beams (para. 3 of section 3, f.e. f(i)); estimating path loss for each beam of the multiple beams (para. 1-2 of section 2, i.e. beam-specific pathloss measurement...pathloss measurement result linked with one specific beam pair); determining a fractional power compensation factor for each beam independently (para. 3-4 of section 2, i.e. Beam specific power control parameters a(j)); and transmitting at least one codeword using at least one of the multiple beams, each of the at least one of multiple beams having a transmission power (Fig. 2 supported by proposal 2 and proposal 6, i.e. where UE1 transmits Tx beam 1, and where the beams used for PUSCH transmission [see claim 3], e.g., beam 1), and wherein each transmission power is calculated based on the plurality of common parameters, the path loss, the fractional power compensation factor, and the configurable maximum transmit power level (see equation of section 3: The power based on the plurality of common parameters, the path loss, fractional power compensation factor, and the configurable maximum transmit power).
Nokia does not explicitly discloses that the system is using plurality of uplink beams and determine configurable power level for the multiple uplink beams.
In a similar field of endeavor, Ryoo discloses transmitting an uplink signal using multiple uplink beams (Para. 112 & 119: Plurality of uplink reception beams) and determine configurable power level for the multiple uplink beams (Para. 35: power level for the plurality uplink beam pairs & Para. 68: Power level of the UL channel).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the UL power control system of Ryoo’s disclosure with the MIMO power control system, as taught by Nokia. Doing so would have resulted in effectively controlling the power in a wireless system based on the power loss to achieve minimum interference and maximum signal quality in the system. 
Regarding Claim 21 & 28, Nokia UL PC is silent regarding the transmit beam specific fractional power compensation factor for each uplink beam is configurable.
Ryoo discloses transmitting an uplink signal using multiple uplink beams (Para. 112 & 119: Plurality of uplink reception beams) and the transmit beam specific fractional power compensation factor for each uplink beam is configurable (Para. 35: power level for the plurality uplink beam pairs & Para. 68: Specific fractional power level of the UL channel).
At the time of filling, it would have been obvious to use power configuration system to minimize interference in the wireless communication process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648